The case presents no question of novelty, difficulty, or general interest. The rulings on questions of evidence, which were commonplace, were obviously correct. No reversible error can be affirmed of the refusal of any of the numerous charges requested by the defendant. If some few of them state correct propositions in respect to the law of insanity as a defense, still the whole subject was carefully covered by the court's oral charge to the jury and by the special charges in writing given at defendant's request, in which all the applicable rules of law were substantially and fairly given to the jury. Act approved September 25, 1915 (Acts 1915, p. 815).
After a duly careful consideration of every exception shown by the record, the court is *Page 87 
of opinion that no cause for reversal appears, and that the judgment and sentence should be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.